DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on July 26, 2022 is acknowledged.  The traversal is on the ground(s) that the claim 1-11 are directed to an oral care composition for use in the method of Group II.  This is not found persuasive because a search for the compositions does not necessarily have to yield the method of Group II to meet the limitations of the composition of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2022.

Claims
Claim Objections
Claim 15 is objected to because of the following informalities:  the term “and” should follow “cusp,” in line 2.   Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

1) The claims are dependent on a withdrawn claims. Therefore, it cannot be determined the limitations that the claims encompass making the claims indefinite.
However, to further prosecution, it will be concluded that the composition used in the method claims comprise a hydrophobic copolymer and a polar solvent. 

2) Claim 19 recites “(e.g., a viscous liquid dispersion)” in line 2. Regarding claim19, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillai et al. (US 8,883,212).
Pillai et al. disclose oral care composition formulated into dental film-forming compositions. The compositions may be used to protect the teeth from plaque and biofilm formation for extended periods of time (col. 1, lines 30-34). This meets the method limitation of preventing enamel damage.  In one embodiment, the invention provides a dental film-forming composition comprising i. an acrylate/octylacrylamide copolymer, for example 2-propneoic acid, 2-methyl-, 2-methylpropyl ester, polymer with 2-propenoic acid and N-(1,1,3,3-tetramethylbutyl)-2-propenamide, (e.g., DERMACRYL 79.RTM.), e.g. in an amount by weight of 5-30%, e.g. greater than 10%, for example about 20%; ii. one or more alkyl cellulose ethers, e.g., ethyl cellulose, e.g., in an amount by weight of 1-20% and iii. an orally acceptable solvent, for example ethanol (col. 1, lines 45-60). A film forming composition is disclosed comprising 10% of an acrylate/octylacrylamide copolymer and 84.75% ethanol (TABLE 1, B) and a composition comprising 20% of an acrylate/octylacrylamide copolymer and 74.75% ethanol (meeting about 80% ethanol) (TABLE 1, C).
In regard to claims 13-15, the compositions of Pillai et al. comprise about 80% ethanol and 10% to 20% an acrylate/octylacrylamide copolymer, which is the copolymer disclosed by the instant specification. Therefore, the compositions of Pillai et al. would meet the limitations of shortening enamel crack duration relative to a reference standard; preventing or reducing enamel crack formation relative to a reference standard; and reducing, treating or preventing craze lines, fractured cusp, and cracks that extend into the gum line. 
In regards to claims 18-19, the compositions comprise a film forming agent and ethanol, therefore the composition would be in the form of a liquid or form of a gel. 
Pillai et al. anticipate the instant claims.

Claims 12-15 and 17-21 are rejected.
Claims 1-11 are withdrawn.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612